FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2014 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT ENERSIS S.A. Inscription in Securities Register No. 175 Santiago, October 28, 2014. Ger. Gen. No. 100/2014. Mr. Carlos Pavez Tolosa Superintendent of Securities and Insurance Superintendence of Securities and Insurance Alameda No. 1449 Ref.: Communicates SIGNIFICANT EVENT As per what is foreseen in Articles 9 and 10 of Law No. 18,045 on the Securities Market and what is established in the General Norm No. 30 of the Superintendence, duly authorized and acting on behalf of Enersis S.A., please be informed on the following significant event in that, in the Board of Directors session held today, the Chairman of the Board of Directors and the Company, Mr. Pablo Yrarrázaval Valdés has decided to submit his resignation to his post and as member of the Board of Directors. In a coming Board session, the Chairman of the Board will be appointed and in the meantime in conformance with what is foreseen in Enersis S.A.’s company by-laws Mr., Borja Prado Eulate, current Board Vice-President will act as Chairman. The Board particularly appreciated the services that Mr. Pablo Yrarrázaval provided to the company, who for more twelve-years has outstanding performance in the position as Chairman of Enersis S.A. and that during this time expressed on-going support to the company management team. Sincerely, . Ignacio Antoñanzas Alvear General Manager c.c. Bolsa de Comercio de Santiago. Bolsa Electrónica de Chile. Bolsa de Corredores de Valparaíso. Banco Santander Santiago – Representatives of the Bond Holders. Comisión Clasificadora de Riesgos. Enersis - Santa Rosa 76 - Teléfono: (56 - 2) 2 3534400 - Casilla 1557 – Correo Central - Santiago - Chile SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Ignacio Antoñanzas Alvear Title:Chief Executive Officer Date:October 28, 2014
